       Case 1:20-cr-00039-ER Document 61 Filed 07/13/21 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com
                 7/15/2021
                                                     July 13, 2021
                                   The July 16 status conference is adjourned to August 20, 2021
                                   at 10:00 a.m. Speedy trial time is excluded from July 16, 2021
By ECF
Honorable Edgardo Ramos            until August 20, 2021, in the interest of justice.
U.S. District Judge                SO ORDERED.
Southern District of New York
40 Foley Square
New York, N.Y. 10007                                                           7/15/2021
       Re:     United States v. Angela Rodriguez
               20 Cr. 39 (ER)

Dear Judge Ramos:

       I represent defendant Angela Rodriguez in the above-referenced matter. A status
conference is scheduled for this Friday, July 16, 2021 at 11:30 a.m. For the reasons which
follow, the defense writes now to respectfully request that the conference be adjourned
for at least 30-days.

       The defense has spent considerable time reviewing the discovery in this case and
meeting with Ms. Rodriguez in person. After consultation with Pretrial services, it is our
belief that Ms. Rodriguez would be an excellent candidate for the Southern District’s
Young Adult Opportunity Program (“the Program”). According to the Court’s website,
the Young Adult Opportunity program “provides selected young adult defendants with
intensive supervision by Pretrial Services and regular interaction with the supervising
federal judges.” (See https://www.nysd.uscourts.gov/programs/young-adult-opportunity-
program See also YAOP Report attached hereto).

      Applicants to the Program are required to submit among other things, a summary of
the defendant’s relevant family, educational, and employment history as well as any other
information which is “relevant to the applicant’s eligibility for, or ability to succeed in,
the Program.” The entire application and selection process could take up to a month.

        I have discussed the above with A.U.S.A. Samuel Rothschild who has kindly
consented to this adjournment request. Additionally, for the reasons stated above, as well
as in the interests of justice, the defense consents to the exclusion of time under the
Speedy Trial Act until the anticipated adjourn date.
      Case 1:20-cr-00039-ER Document 61 Filed 07/13/21 Page 2 of 2




      Thank you.

                                         Respectfully,

                                         /s/ Matthew J. Kluger
                                         Matthew J. Kluger, Esq.
                                         Attorney for Angela Rodriguez

cc:   AUSA Samuel P. Rothschild
          Case 1:20-cr-00039-ER Document 61-1 Filed 07/13/21 Page 1 of 1

          The Young Adult Opportunity Program
        The SDNY Young Adult Opportunity Program (YAOP) provides selected young adult defendants
        (ages 18-25) with intensive supervision by Pretrial Services and regular interaction with the
        supervising federal judges, Hon. Ronnie Abrams and Hon. Sarah Netburn. The Program provides
these young adult defendants with structure and access to employment, counseling, and treatment resources.
If they are successful, Program participants may receive a shorter sentence, a reduction or deferral of the
charges filed against them, or nolle/dismissal of the charges entirely.



                                                                                                               0
        Graduates of the YAOP have continued to be positive and contributing
members of their communities. Graduates have become EMTs, flight
attendants, store managers and union laborers. They have continued their
education, from obtaining their GED to enrolling in graduate school. They have
purchased homes and started families. They have paid taxes, often for the first                       # of graduates who
time. None of the Program participants has been re-arrested after graduating.                         have been rearrested

          All participants are charged with non-violent offenses.
                    Demographic            Active              Graduated

                        Men                 18                    21                                  “Through YAOP, I
                                                                                                      was connected
                      Women                     3                 10                                  with the resources
                                                                                                      I desperately
                  Financial Charges         13                    18                                  needed to turn my
                                                                                                      life around.”
                   Drug Charges                 8                 13                                         - YAOP Grad


“One thing I’m really proud of is going back                        YAOP pushes every participant to enroll in
to school. I was out of school for 4 years but                             school or be employed.
now I have that extra push from the Program,
it is definitely great to have the encouragement                             EMPLOYMENT & EDUCATION*
                                                                                           14%
and support I needed to start.”
                                                                                    24%
                                    - YAOP Grad
                                                                                                        86%
“If it was not for this Program honestly                                            24%

speaking, I would’ve never launched my own                                    Working      School      Both       Neither
clothing line or even believed that I could.”
                                                                                        *Active participants
March 25, 2021                    - YAOP Grad

         YAOP gives young adults a second chance.                                 “The program changed me as a
                                                                                  person, I learned to be
                       YAOP Dispositions
                                                                                  responsible and self-regulated.”
 80%       70%                                                                                       - YAOP Grad
 60%
                                                                                  For more information, please
 40%
                                                                                  visit:
 20%                    9%            9%                           9%
                                                      3%                          Young Adult Opportunity Program |
  0%                                                                              U.S District Court (uscourts.gov)
          Nolle      Reduced       Deferred         Original   Termination
                      Charge      Prosecution       Charge                                       March 25, 2021
